Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be                           FILED
regarded as precedent or cited before any                Aug 28 2012, 8:48 am
court except for the purpose of
establishing the defense of res judicata,                       CLERK
                                                              of the supreme court,
collateral estoppel, or the law of the case.                  court of appeals and
                                                                     tax court




ATTORNEY FOR APPELLANT:                        ATTORNEYS FOR APPELLEE:

WESLEY D. SCHROCK                              ROBERT J. HENKE
Anderson, Indiana                              DCS Central Administration
                                               Indianapolis, Indiana

                                               DOROTHY FERGUSON
                                               Indiana Dept of Child Services
                                               Anderson, Indiana


                                 IN THE
                       COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE TERMINATION               )
OF THE PARENT-CHILD RELATIONSHIP:              )
                                               )
T.V. (Minor Child),                            )
                                               )
                 and                           )
                                               )
M.M. (Father),                                 )
                                               )      No. 48A02-1112-JT-1178
       Appellant-Respondent,                   )
                                               )
                 vs.                           )
                                               )
THE INDIANA DEPARTMENT OF CHILD                )
SERVICES,                                      )
                                               )
       Appellee-Petitioner.                    )


                       APPEAL FROM THE MADISON CIRCUIT COURT
                           The Honorable G. George Pancol, Judge
                                Cause No. 48D02-1101-JT-5
                                      August 28, 2012

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge



       Appellant-respondent M.M. (Father) appeals the termination of parental rights as

to his minor daughter, T.V. Specifically, Father argues that appellee-petitioner, the

Indiana Department of Child Services (DCS), failed to establish by clear and convincing

evidence that the conditions resulting in T.V.’s continued placement outside the home

would not be remedied or that the continuation of the parent-child relationship posed a

threat to T.V.    Father also argues that the DCS did not prove that termination of his

parental rights was in T.V.’s best interest. Concluding that the DCS met its burden, we

affirm the judgment of the juvenile court terminating Father’s parental rights as to T.V.

                                          FACTS

       Sometime in 2004, the DCS substantiated a report of child molestation against

Father, and he was subsequently adjudicated and sentenced to fifteen months at a

treatment facility in Indianapolis. Father was fifteen years old when he committed the

offense, and the victim was twelve.

       T.V. was born on December 1, 2006, to B.C. (Mother) and Father. At the time of

T.V.’s birth, Father was “on the run” from law enforcement agencies for crimes that he

had committed the previous August. Appellant’s App. p. 18. Thus, Father had very
                                      2
limited contact with T.V.       Father was eventually arrested and pleaded guilty to

aggravated battery and criminal gang activity and was sentenced to fifteen years at the

Indiana Department of Corrections (DOC), with ten years executed.

        On July 24, 2008, the DCS filed a petition alleging that T.V. was a Child in Need

of Services (CHINS). The petition claimed that Mother lacked adequate housing and

could not provide for T.V.’s basic needs. Although Mother had previously denied the

CHINS allegations, she told her caseworker on the day of the hearing on August 7, 2008,

that she felt incapable of caring for T.V.

        Following the hearing, the juvenile court removed T.V. from Mother’s care and

placed her in foster care. Although Father was present at the hearing, T.V. could not be

placed with him because he was incarcerated at the Pendleton Correctional Facility. At a

subsequent dispositional hearing in September 2008, the juvenile court ordered Father to

establish paternity, and Mother was ordered, among other things, to find employment and

participate in parenting services.

        After repeated in-home trial visits with Mother were unsuccessful, T.V. was

returned to foster care in December 2009. Father was still incarcerated and unable to care

for T.V. At some point, it was determined that T.V. has oppositional defiant disorder and

is autistic.

        On February 15, 2011, the DCS filed a petition to terminate the parental rights of

both Mother and Father. At the termination hearing that commenced on October 18,

2011, it was determined that Father has had no substantial relationship with T.V. and has

                                             3
had no personal contact with her since his incarceration on April 23, 2007. It was also

established that Father has a lengthy juvenile adjudication and criminal history. In

addition to the adjudication for child molesting conviction mentioned above, Father had

also been arrested for dealing in marijuana, which was eventually pled down to visiting a

common nuisance. In 2001, Father violated his probation by admittedly using marijuana.

       The evidence at the termination hearing also showed that Father did not write to

T.V. until March 2011. One letter that Father sent included photographs of T.V.’s

grandmother and a paternal half-sister. T.V. was over four years old when she saw the

pictures, and she did not recognize anyone in the photos.

       Although Father’s incarceration did not permit the DCS to offer services or

provide visitations, he did not participate in any programs through the DOC—including

parenting classes—that Father admitted that he needed. Father has never maintained his

own residence and described his housing plans after release from prison by indicating

that he intended to “move in with [his] mother.”1 Tr. p. 50, 56. Father testified that she

lived in “section 8 housing” in Marion, but no physical description of the housing was

provided. Id. at 50. Father also had not taken any steps toward continuing his schooling

or obtaining employment after his release from incarceration.

       T.V. and her siblings were placed with the same foster parents and their children.

They have remained with the same family for over two years.                    The juvenile court


1
 The DCS had previously substantiated child abuse and instances of neglect against T.V.’s grandmother.
Thus, she was not considered a placement option at the time of T.V.’s removal. Tr. p. 63-64, 66-67.

                                                  4
considered the report of Court Appointed Special Advocate (CASA) Hilary Snyder when

deciding whether the termination of Father’s parental rights was in T.V.’s best interests.

Snyder recommended that T.V. remain in her current foster care placement, and she

believed that it was in T.V.’s best interest that Father’s parental rights be terminated.

          DCS family case manager Dawn Seals also testified that she believed that it was in

the best interest of T.V. that Father’s parental rights be terminated, and she supported the

plan of adoption by the current foster parents. Seals did not believe that T.V. recognized

Father, and she determined that delaying termination of Father’s parental rights until

Father is released from incarceration and rehabilitated would be unfair to T.V. Seals

thought that permitting T.V. to remain in foster care was the only fair option. Finally,

Seals testified that T.V. had bonded with her foster mother and thought that she was

doing well in the foster home.

          Although T.V. was found to have experienced educational and behavioral issues

initially, those concerns had been mitigated and T.V. was performing well in school at

the time of the termination hearing. The evidence demonstrated that T.V. is being treated

regularly for her autism, is bonded to her siblings, and relates to the pre-adoptive family’s

children as if they were her siblings.

          On December 7, 2011, the juvenile court entered findings of fact and conclusions

of law, terminating Father’s parental rights as to T.V.2 In particular, the juvenile court




2
    Mother voluntarily terminated her parental rights as to T.V. and consented to adoption.
                                                       5
determined that Father has “never had any meaningful contact with his child” and was

“unable to care for his child” at the time of the proceeding. Appellant’s App. p. 14.

       The juvenile court also noted that Father has been incarcerated for the majority of

T.V.’s life for violent crimes in addition to his juvenile criminal history that included the

child molest adjudication. It was also pointed out that both the CASA and the case

manager recommended that it was in T.V.’s best interest that the juvenile court terminate

Father’s parental rights. Father now appeals.

                             DISCUSSION AND DECISION

                                  I. Standard of Review

       We initially observe that the Fourteenth Amendment to the United States

Constitution protects the traditional right of parents to raise their children. Troxel v.

Granville, 530 U.S. 57, 65 (2000); Bester v. Lake Cnty. Office of Family & Children, 839

N.E.2d 143, 147 (Ind. 2005).        But parental rights are not absolute and must be

subordinated to the child’s interest in determining the proper disposition of a petition to

terminate parental rights. In re D.D., 804 N.E.2d 258, 264-65 (Ind. Ct. App. 2004).

Thus, “parental rights may be terminated when the parents are unable or unwilling to

meet their parental responsibilities.” Id. at 265. The purpose of terminating parental

rights is not to punish parents but to protect their children. In re S.P.H., 806 N.E.2d 874,

880 (Ind. Ct. App. 2004).

       When reviewing the termination of parental rights, we will neither reweigh the

evidence nor judge the credibility of the witnesses. In re G.Y., 904 N.E.2d 1257, 1260

                                             6
(Ind. 2009). Instead, we consider only the evidence and reasonable inferences that are

most favorable to the judgment below. Id. Here, the juvenile court made specific

findings and conclusions in its order terminating Father’s parental rights. Where the

juvenile court enters specific findings and conclusions, we apply a two-tiered standard of

review. Bester, 839 N.E.2d at 147. We first determine whether the evidence supports the

findings, and then whether the findings support the judgment. Id. We will not set aside

the juvenile court’s judgment unless it is clearly erroneous. In re A.A.C., 682 N.E.2d

542, 544 (Ind. Ct. App. 1997). A judgment is clearly erroneous when the evidence does

not support the findings or the findings do not support the result. In re S.F., 883 N.E.2d

830, 834 (Ind. Ct. App. 2008).

       The elements that the DCS must allege and prove by clear and convincing

evidence in order to effect the termination of parental rights are set forth in Indiana Code

section 31-35-2-4(b)(2), which provides

       (A) that one (1) of the following is true:

              (i) The child has been removed from the parent for at least six (6)
              months under a dispositional decree.

              (ii) A court has entered a finding under IC 31-34-21-5.6 that
              reasonable efforts for family preservation or reunification are not
              required, including a description of the court’s finding, the date of
              the finding, and the manner in which the finding was made.

              (iii) The child has been removed from the parent and has been under
              the supervision of a county office of family and children or
              probation department for at least fifteen (15) months of the most
              recent twenty-two (22) months, beginning with the date the child is


                                              7
              removed from the home as a result of the child being alleged to be a
              child in need of services or a delinquent child;

      (B) that one (1) of the following is true:

              (i) There is a reasonable probability that the conditions that resulted
              in the child’s removal or the reasons for placement outside the home
              of the parents will not be remedied.

              (ii) There is a reasonable probability that the continuation of the
              parent-child relationship poses a threat to the well-being of the child.

      (C) that termination is in the best interests of the child; and

      (D) that there is a satisfactory plan for the care and treatment of the child.

Ind. Code § 31-35-2-4(b)(2).

      We note that Indiana Code section 31-35-2-4(b)(2)(B) is written in the disjunctive,

which requires that only one of the two sub-elements under section (B) be proven true by

clear and convincing evidence. In re L.S., 717 N.E.2d 204, 209 (Ind. Ct. App. 1999).

                                    II. Father’s Claims

                                 A. Conditions Remedied

      Father contends that the termination of parental rights order must be set aside

because the DCS failed to adequately establish that the conditions resulting in T.V.’s

removal would not be remedied. Specifically, Father argues that the termination order

cannot stand because he turned himself in to law enforcement officials demonstrating his

responsibility, and the evidence established that he and T.V. would be able to live with

his mother.



                                              8
       When determining whether the conditions that led to a child’s removal will not be

remedied, the juvenile court must judge a parent’s fitness to care for his child at the time

of the termination hearing. In re A.B., 924 N.E.2d 666, 670 (Ind. Ct. App. 2010).

However, the juvenile court’s inquiry must also evaluate a parent’s habitual patterns of

conduct to determine the probability of future neglect or deprivation of the child. Id.

       The juvenile court may properly consider a parent’s history of neglect, failure to

provide support, lack of adequate housing, and lack of employment, among other things.

McBride v. Monroe Cnty. OFC, 798 N.E.2d 185, 199 (Ind. Ct. App. 2003). The juvenile

court may also consider the services that the DCS has offered to a parent and the response

to those services. In re M.S., 898 N.E.2d 307, 311 (Ind. Ct. App. 2008).

       A parent’s history of incarceration and the effects upon the children is also a

relevant consideration.   In re A.A.C., 682 N.E.2d at 545.        Individuals who pursue

criminal activity run the risk of being denied the opportunity to develop positive and

meaningful relationships with their children. In re A.C.B., 598 N.E.2d 570, 572 (Ind. Ct.

App. 1992). Finally, the DCS is not required to rule out all possibilities of change.

Rather, it need establish “only that there is a reasonable probability that the parent’s

behavior will not change.” In re Kay L., 867 N.E.2d 236, 242 (Ind. Ct. App. 2007)

(emphasis added).

       As discussed above, Father was incarcerated for nearly all of T.V.’s life, and he

has had minimal written contact with her.        Tr. p. 26-27, 53-54.      Although Father

participated in the underlying CHINS proceedings from at least September 18, 2008, he

                                             9
did not make any written contact with T.V. until March 2011.              While Father’s

incarceration prevented the DCS from offering services directly to him or providing him

with visitation opportunities, Father did not participate in programs that were offered

through the DOC, including the parenting classes that Father admits that he needs. Id. at

32, 42, 52.

       The evidence also demonstrated that even if Father is released at the earliest

possible date, he will be on probation for five more years and will have to begin services

at that point. DCS Ex. Vol V, 171. Additionally, Father has repeatedly violated his

probation, has been incarcerated since T.V. was five months old, and has not seen her for

nearly four years.

       Although Father claims that the juvenile court failed to make findings on his

current circumstances and based its decision solely on his historical behavior, it was

established that Father was unavailable for placement of T.V. at any time during the

CHINS case because of his incarceration. And because Father remained imprisoned at

the time of the termination evidentiary hearing, incarceration was, indeed, his current

circumstance. The fact that those circumstances were the same at the time of both the

CHINS finding and the evidentiary hearing is precisely the point that the juvenile court

made clear in its order.

       Also, Father’s statements about his future intentions to find employment and

secure housing are insufficient to disprove that the conditions resulting in T.V.’s removal

or placement out of the home are likely to continue. See In re B.D.J., 728 N.E.2d 195,

                                            10
202 n.1 (Ind. Ct. App. 2000) (observing that a parent’s future plans were not evidence

upon which a trial court could base its termination decision because the parent’s fitness to

care for the children must be assessed as of the time of the hearing). Also, Father’s plan

to move in with his mother is cause for more concern rather than a plan for T.V.’s safe

care. In particular, his mother was not given placement of T.V. during the CHINS case

because of prior DCS substantiations of abandonment, lack of supervision, and

educational neglect of other children in her residence. Tr. p. 66-68.

        Under these circumstances, it is apparent that Father has not been able to elevate

his capacity to parent T.V., despite the time allowed for him to do so. The CHINS case

involving T.V. had been pending for twenty-nine months before the termination petition

was filed and thirty-eight months prior to the termination trial.                From the evidence

presented, the juvenile court could properly conclude that there was a reasonable

probability that the conditions which resulted in T.V.’s removal would not be remedied.

In effect, Father’s claims amount to an invitation to reweigh the evidence—an invitation

that we decline.3

                                          B. Best Interests

        Father also argues that the evidence was not sufficient to support the juvenile

court’s conclusion that terminating his parental rights was in T.V.’s best interest.

Specifically, Father maintains that there was no evidence presented that permanency


3
  As noted above, Indiana Code section 31-35-2-4(b)(2)(B) is written in the disjunctive. Therefore, we
need not address Father’s contention that the DCS failed to show that there was a reasonable probability
that continuation of the parent-child relationship posed a threat to T.V. In re L.S., 717 N.E.2d at 209.
                                                  11
through adoption would be beneficial to T.V. and that there was “no evidence that

remaining in foster care until reunification would be harmful to [T.V.].” Appellant’s Br.

p. 16.

         In determining the best interests of the child, the juvenile court is required to look

beyond the factors identified by the DCS and to consider the totality of the evidence. In

re J.S., 906 N.E.2d 226, 236 (Ind. Ct. App. 2009). The juvenile court need not wait until

a child is irreversibly harmed such that his or her physical, mental, and social

development are permanently impaired before terminating the parent-child relationship.

In re A.A.C., 682 N.E.2d at 545. Recommendations of the case manager and the CASA

to terminate parental rights, in addition to evidence that the conditions resulting in

removal will not be remedied, are sufficient to show by clear and convincing evidence

that termination is in the child’s best interests. J.S., 906 N.E.2d at 236. A parent’s

historical inability to provide a suitable environment along with the parent’s current

inability to do the same supports a finding that termination of parental rights is in the best

interests of the children. Lang v. Starke Cnty OFC, 861 N.E.2d 366, 373 (Ind. Ct. App.

2007). The juvenile court properly considers evidence of a parent’s history of neglect,

failure to provide support, and lack of adequate housing and employment. Matter of

D.G., 702 N.E.2d 777, 779 (Ind. Ct. App. 1998).

         In support of his contention, Father directs us to our Supreme Court’s opinion in

G.Y., where the juvenile court’s termination of a mother’s parental rights was reversed



                                               12
because the evidence did not support the trial court’s conclusion that termination was in

the child’s best interest.

       In G.Y., Mother had testified about programs that would help her find

employment and a place to live, and she had consistent, positive, and appropriate visits

with her child. Ultimately, the G.Y. court held that

       We agree with Mother that there was no evidence presented to show that
       permanency through adoption would be beneficial to [G.Y.] or that
       remaining as a foster care ward until he could be reunited with his mother
       would be harmful to [G.Y.]. This is especially true given the positive steps
       Mother has taken while incarcerated, her demonstrated commitment and
       interest in maintaining a parental relationship with G.Y., and her
       willingness to participate in parenting and other personal improvement
       programs after her release.

904 N.E.2d at 1265.

       Unlike the circumstances in G.Y., Father had only limited contact with T.V. prior

to his incarceration because he was attempting to evade capture by law enforcement

officials at the time of T.V.’s birth. Tr. p. 44, 55. As noted above, Father did not

participate in any programs through the DOC during his incarceration. Id. at 32, 42, 52.

Father also made no preliminary steps toward post-incarceration schooling or

employment. Tr. p. 43-61.

       Although Father participated in the CHINS case from September 2008, he did not

make any written contact with T.V. until March 2011. T.V. has not seen Father for more

than four years, and the case manager does not believe that T.V. recognized Father. Also




                                            13
as discussed above, upon release, Father planned to live with his mother, who has a

history with the DCS of neglect, abandonment, and child abuse.

       Additionally, CASA Snyder reported, and case manager Seals testified, that they

believed termination of Father’s parental rights to be in T.V.’s best interests. Id. at 32-34.

Also, contrary to Father’s contentions, the juvenile court did not terminate the parent-

child relationship because of Father’s criminal history, but because that history and the

resulting incarcerations significantly impair his ability to safely parent T.V.

       Finally, Father directs us to In re I.A., 934 N.E.2d 1127, 1136 (Ind. 2010), in

support of the proposition that T.V. will not be harmed by extending the CHINS

wardship to permit Father the opportunity to prove that he could care for T.V. after his

release from prison. In I.A., the father had complied with the DCS case plan, increased

somewhat his ability to fulfill parental obligations, visited regularly with the child, and

cooperated fully with the DCS. Id. at 1130-31. In short, the father had done everything

that was asked of him, resulting in the conclusion that there would be “little harm in

extending the CHINS wardship. . . .” Id. at 1136. As discussed above, the circumstances

in I.A. are not present here.

       In short, we cannot say that the juvenile court’s determination that it was in T.V.’s

best interest that Father’s parental rights be terminated is clearly erroneous. Thus, we

decline to set aside the termination order.

       The judgment of the juvenile court is affirmed.

ROBB, C.J., and BRADFORD, J., concur.

                                              14